                                                                                         FILED
                                                                                2019 Apr-19 AM 11:52
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

QUINCETTA Y. CARGILL,     )
                          )
        Plaintiff,        )
                          )
v.                        )                   Civil Action Number
                          )                   2:18-cv-0344-AKK-HNJ
JAIL ADMINISTRATOR HOUSE, )
et al.,                   )
                          )
        Defendants.

                  MEMORANDUM OPINION AND ORDER
      The magistrate judge filed a report on March 27, 2019, recommending that

the plaintiff’s medical claim against Dr. Gurley be dismissed without prejudice,

pursuant to 28 U.S.C. § 1915A(b)(1), for failing to state a claim upon which relief

can be granted, and that Dr. Gurley be dismissed as a defendant in this action. Doc.

22. The magistrate judge further recommended that the plaintiff’s excessive force

claim against Clay County Jail Administrator House and Clay County Officer

Spence be referred to him for further proceedings.

      The plaintiff filed objections on April 10, 2019. Doc. 23. The gist of her

lengthy objections is that Dr. Gurley failed to run a sufficient number of tests to

adequately diagnose the extent of any “suspected fractures or other injuries” she

may have incurred as a result of the incident made the basis of her excessive force

claim in this action. Id. at 19. In that regard, our courts have recognized that a
prison medical professional is free to exercise his or her own independent

professional judgment and that an inmate is not entitled to a particular course of

treatment. See Freeman v. Department of Corrections, 447 F. App’x 385, 389 (3d

Cir. 2011) (“[C]ourts will disavow any attempt to second-guess the propriety or

adequacy of a particular course of treatment, which remains a question of sound

professional judgment.”) (quoting Inmates of Allegheny Cnty. Jail v. Pierce, 612

F.2d 754, 762 (3d Cir.1979)) (internal alterations and quotations omitted); Smith v.

Florida De’pt. Of Corrections, 375 F. App’x 905, 910 (11th Cir. 2010)

(“[W]hether governmental actors should have employed additional diagnostic

techniques or forms of treatment is a classic example of a matter for medical

judgment and therefore not an appropriate basis for grounding liability under the

Eighth Amendment.”) (quoting Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir.

1995)). In other words, a mere difference of opinion between an inmate and the

prison medical staff as to treatment or diagnosis will not, alone, give rise to a cause

of action under the Eighth Amendment. Harris v. Thigpen, 941 F.2d 1495, 1505

(11th Cir. 1991). In this instance, the magistrate judge properly concluded that the

plaintiff’s complaint fails to establish either the objective or the subjective

components of an Eighth Amendment medical claim. The plaintiff’s objections

are therefore without merit.




                                          2
      Accordingly, having carefully reviewed and considered de novo all the

materials in the court file, including the report and recommendation, and the

objections thereto, the magistrate judge’s report is hereby ADOPTED and the

recommendation is ACCEPTED.            Therefore, in accordance with 28 U.S.C.

§ 1915A(b)(1), the plaintiff’s medical claim against Dr. Gurley is DISMISSED

WITHOUT PREJUDICE for failing to state a claim, and Dr. Gurley is

DISMISSED as a defendant from this action. The remaining excessive force

claim against the Clay County Defendants, Jail Administrator House and Officer

Spence, is referred to the magistrate judge for further proceedings.

      DONE the 19th day of April, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          3
